


EXHIBIT 10.34

 

FOR USE WITH RSU GRANTS AFTER APRIL 4, 2011 AND BEFORE CLOSING DATE ONLY

 

NATIONAL SEMICONDUCTOR CORPORATION

2009 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT GRANT NOTICE AND RESTRICTED STOCK UNIT AGREEMENT

 

National Semiconductor Corporation, a Delaware corporation, (the “Company”),
pursuant to its 2009 Incentive Award Plan (the “Plan”), hereby grants to the
holder listed below (“Participant”), an award of restricted stock units
(“Restricted Stock Units” or “RSUs”).  Each Restricted Stock Unit represents the
right to receive one share of Common Stock (as defined in the Plan) upon vesting
of such Restricted Stock Unit.  This award of Restricted Stock Units is subject
to all of the terms and conditions set forth herein and in the Restricted Stock
Unit Agreement attached hereto as Exhibit A (the “Restricted Stock Unit
Agreement”) and the Plan, each of which are incorporated herein by reference. 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Restricted Stock Unit
Agreement.

 

Employee ID

 

 

 

Participant:

 

 

 

Grant Date:

 

 

 

Total Number of RSUs:

 

 

 

Award Number:

 

 

 

Vesting Commencement Date:

 

 

 

Vesting Schedule:

1/4 of the RSUs shall vest on each of the first four anniversaries of the
Vesting Commencement Date

 

 

Termination Prior to Vesting:

Pursuant to Section 2.5 of the Restricted Stock Unit Agreement, if Participant
incurs a Termination of Service prior to the applicable vesting date, all RSUs
that have not become vested on or prior to the date of such Termination of
Service will thereupon be automatically forfeited by Participant without payment
of any consideration therefor.

 

By agreeing to accept this Grant Notice and Restricted Stock Unit Agreement,
Participant agrees to be bound by the terms and conditions of the Plan, the
Restricted Stock Unit Agreement and this Grant Notice.  Participant has reviewed
the Restricted Stock Unit Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Restricted Stock Unit Agreement and the Plan.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Restricted Stock Unit Agreement.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

TO RESTRICTED STOCK UNIT GRANT NOTICE

 

RESTRICTED STOCK UNIT AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) to which
this Restricted Stock Unit Agreement (this “Agreement”) is attached, National
Semiconductor Corporation, a Delaware corporation (the “Company”), has granted
to Participant an award of restricted stock units (“Restricted Stock Units” or
“RSUs”) under the National Semiconductor Corporation 2009 Incentive Award Plan,
as amended from time to time (the “Plan”).

 

ARTICLE 1.

 

GENERAL

 

1.1           Defined Terms.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.

 

1.2           Incorporation of Terms of Plan.  The RSUs are subject to the terms
and conditions of the Plan, which are incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

 

ARTICLE 2.

 

GRANT OF RESTRICTED STOCK UNITS

 

2.1           Grant of RSUs.  In consideration of Participant’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company grants to Participant an
award of RSUs as set forth in the Grant Notice, upon the terms and conditions
set forth in the Plan and this Agreement.  However, no shares of Common Stock
shall be issued with respect to the RSUs until such RSUs have vested pursuant to
Section 2.3, and prior to the issuance of such shares, the RSUs will represent
an unsecured obligation of the Company and shall not be treated as property or
as a trust fund of any kind.

 

2.2           Company’s Obligation.  Unless and until the RSUs will have vested
in the manner set forth in Article 2 hereof, Participant will have no right to
payment with respect to such RSUs.  Prior to the actual issuance of Common Stock
with respect to any vested RSUs, such RSUs will represent an unsecured
obligation of the Company, payable only from the general assets of the Company.

 

2.3           Vesting Schedule.

 

(a)           Subject to Sections 2.3(b) and 2.5 hereof, the RSUs awarded by the
Grant Notice will vest and become nonforfeitable with respect to the applicable
portion thereof according to the vesting schedule set forth on the Grant Notice
to which this Agreement is attached (the “Vesting Schedule”), subject to
Participant’s continued employment or services through the applicable vesting
dates.

 

(b)           Notwithstanding Section 2.3(a) hereof and the Grant Notice and
subject to Section 2.5 hereof, pursuant to Section 13.2(d)(ii) of the Plan, the
RSUs shall become fully vested and nonforfeitable in the event that within
twelve (12) months after a Change in Control in connection with which the
successor corporation assumes the RSUs or substitutes equivalent rights for the
RSUs, Participant’s service is terminated by the Company (or an Affiliate)
without Cause; provided that, if the Agreement and Plan of Merger by and among
the Company, Texas Instruments Incorporated and [MERGER SUB], dated April 4,
2011 is terminated pursuant to its terms, notwithstanding Section 2.3(a) hereof
and the Grant Notice and subject to Section 2.5 hereof, the RSUs shall become
fully vested and nonforfeitable in the event that within twelve (12) months
after a Change in Control in connection with which the successor corporation
assumes the RSUs or substitutes equivalent rights for

 

2

--------------------------------------------------------------------------------


 

the RSUs, Participant’s service is terminated by the Company (or an Affiliate)
without Cause or Participant resigns for Good Reason, pursuant to
Section 13.2(d)(i) of the Plan.

 

2.4           No Right to Continued Employment or Service.  Nothing in the Plan
or this Agreement shall confer upon Participant any right to continue in the
employ or service of the Company or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company and its Subsidiaries to discharge
or terminate the services of Participant at any time for any reason whatsoever,
with or without cause.

 

2.5           Forfeiture, Termination and Cancellation upon Termination of
Service.  Notwithstanding any contrary provision of this Agreement, upon
Participant’s Termination of Service for any or no reason, all then unvested
RSUs subject to this Agreement will thereupon be automatically forfeited,
terminated and cancelled as of the applicable termination date without payment
of any consideration by the Company, and Participant, or Participant’s
beneficiary or personal representative, as the case may be, shall have no
further rights hereunder.

 

2.6           Issuance of Common Stock upon Vesting.

 

(a)           As soon as administratively practicable following the vesting of
any Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than sixty (60) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short-term deferral” exemption from
Section 409A of the Code), the Company shall deliver to Participant (or any
transferee permitted under Section 3.2 hereof) a number of shares of Common
Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Company in its
sole discretion) equal to the number of Restricted Stock Units subject to this
award that vest on the applicable vesting date.   Notwithstanding the foregoing,
in the event shares of Common Stock cannot be issued pursuant to Section 2.7(a),
(b) or (c) hereof, then the shares of Common Stock shall be issued pursuant to
the preceding sentence as soon as administratively practicable after the
Administrator determines that shares of Common Stock can again be issued in
accordance with Sections 2.7(a), (b) and (c) hereof.

 

(b)           Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment by Participant of any sums required
by applicable law to be withheld with respect to the grant of RSUs or the
issuance of shares of Common Stock.  Such payment shall be made by deduction
from other compensation payable to Participant or in such other form of
consideration acceptable to the Company which may, in the sole discretion of the
Administrator, include:

 

(i)            Cash or check;

 

(ii)           Surrender of shares of Common Stock (including, without
limitation, shares of Common Stock otherwise issuable under the RSUs) held for
such period of time as may be required by the Administrator in order to avoid
adverse accounting consequences and having a Fair Market Value on the date of
delivery equal to the minimum amount required to be withheld by statute; or

 

(iii)          Other property acceptable to the Administrator (including,
without limitation, through the delivery of a notice that Participant has placed
a market sell order with a broker with respect to shares of Common Stock then
issuable under the RSUs, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).

 

The Company shall not be obligated to deliver any new certificate representing
shares of Common Stock to Participant or Participant’s legal representative or
enter such share of Common Stock in book entry form unless and until Participant
or Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the RSUs or the issuance of
shares of Common Stock.

 

2.7           Conditions to Delivery of Stock.  Subject to Section 2.6, the
shares of Common Stock deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued shares of

 

3

--------------------------------------------------------------------------------


 

Common Stock or issued shares of Common Stock which have then been reacquired by
the Company.  Such shares of Common Stock shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any shares
of Common Stock deliverable hereunder or portion thereof prior to fulfillment of
all of the following conditions:

 

(a)           The admission of such shares of Common Stock to listing on all
stock exchanges on which such Common Stock is then listed;

 

(b)           The completion of any registration or other qualification of such
shares of Common Stock under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;

 

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

 

(d)           The receipt by the Company of full payment for such shares of
Common Stock, including payment of any applicable withholding tax, which may be
in one or more of the forms of consideration permitted under Section 2.6 hereof;
and

 

(e)           The lapse of such reasonable period of time following the vesting
of any Restricted Stock Units as the Administrator may from time to time
establish for reasons of administrative convenience.

 

2.8           Rights as Stockholder.  The holder of the RSUs shall not be, nor
have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the RSUs and any shares of Common Stock underlying the RSUs and deliverable
hereunder unless and until such shares of Common Stock shall have been issued by
the Company and held of record by such holder (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the shares of Common Stock are issued,
except as provided in Section 13.2 of the Plan.

 

ARTICLE 3.

 

OTHER PROVISIONS

 

3.1           Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons.  No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the RSUs.

 

3.2           Grant is Not Transferable.  During the lifetime of Participant,
the RSUs may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution.

 

3.3           Binding Agreement.  Subject to the limitation on the
transferability of the RSUs contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

3.4           Adjustments Upon Specified Events.  The Administrator may
accelerate payment and vesting of the Restricted Stock Units in such
circumstances as it, in its sole discretion, may determine.  In addition, upon
the occurrence of certain events relating to the Common Stock contemplated by
Section 13.2 of the Plan (including, without limitation, an extraordinary cash
dividend on such Common Stock), the Administrator shall make such adjustments
the Administrator deems appropriate in the number of Restricted Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Restricted Stock Units.  Participant

 

4

--------------------------------------------------------------------------------


 

acknowledges that the RSUs are subject to amendment, modification and
termination in certain events as provided in this Agreement and Section 13.2 of
the Plan.

 

3.5           Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this
Section 3.5, either party may hereafter designate a different address for
notices to be given to that party.  Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

3.6           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

3.7           Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

3.8           Conformity to Securities Laws.  Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

3.9           Amendments, Suspension and Termination.  To the extent permitted
by the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board; provided that, except as may otherwise be provided by
the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the RSUs in any material way without the prior
written consent of Participant.

 

3.10         Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth in Section 3.2 hereof, this
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

3.11         Entire Agreement.  The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

 

3.12         Section 409A.  The RSUs are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof,
“Section 409A”).  However, notwithstanding any other provision of the Plan, the
Grant Notice or this Agreement, if at any time the Administrator determines that
the RSUs (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the RSUs to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

 

3.13         Participant Acknowledgements.  By entering into this Agreement and
accepting the RSUs, Participant acknowledges that: (a) the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time; (b) the grant of RSUs is a one-time benefit which does not create any

 

5

--------------------------------------------------------------------------------


 

contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs; (c) all determinations with respect to any such future grants,
including, but not limited to, the times when RSUs shall be granted and the
number of RSUs, will be at the sole discretion of the Company and the
Administrator; (d) Participant’s receipt of the RSUs shall not create a right to
further employment with the Company and shall not interfere with the ability of
the Company to terminate Participant’s employment relationship at any time with
or without cause; (e) Participant’s participation in the Plan is voluntary;
(f) the value of the RSUs is an extraordinary item of compensation which is
outside the scope of Participant’s employment contract, if any; (g) the RSUs are
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; and
(h) the future value of the underlying shares is unknown and cannot be predicted
with certainty.

 

3.14         Foreign Employee — Tax-Related Items.  The Company and/or
Participant’s employer will assess its requirements regarding tax, social
insurance and any other payroll tax (“Tax-Related Items”) withholding and
reporting in connection with the RSUs.  These requirements may change from time
to time as laws or interpretations change.  Regardless of the actions of the
Company and/or Participant’s employer in this regard, Participant hereby
acknowledges and agrees that the ultimate liability for any and all Tax-Related
Items is and remains his or her responsibility and liability and that the
Company and/or Participant’s employer (a) make no representations nor
undertakings regarding treatment of any Tax-Related Items in connection with any
aspect of the grant of RSUs; and (ii) do not commit to structure the terms of
the grant or any aspect of the RSUs to reduce or eliminate Participant’s
liability regarding Tax-Related Items.  In the event that the Company and/or
Participant’s employer must withhold any Tax-Related Items as a result of the
RSUs, Participant agrees to make arrangements satisfactory to the Company and/or
Participant’s employer to satisfy all withholding requirements (as described
above in Section 2.6).  Participant authorizes the Company and/or Participant’s
employer to withhold all applicable Tax-Related Items legally due from
Participant from his or her wages or other cash compensation paid him or her by
the Company and/or Participant’s employer.  Participant further authorizes the
Company and/or Participant’s employer to withhold from his or her wages or other
cash compensation paid him or her by the Company and/or Participant’s employer
any additional Tax-Related Terms that the Company and Participant’s employer
subsequently determine in the future to be the responsibility of Participant.

 

3.15         Participant Data.  As a condition of the grant of the RSUs,
Participant consents to the collection, use and transfer of personal data as
described in this Section 3.15.  Participant understands that the Company and
its Subsidiaries hold certain personal information about Participant, including
Participant’s name, home address and telephone number, date of birth, social
security number or identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all RSUs or any
other entitlement to shares of Common Stock awarded, cancelled, exercised,
vested, unvested or outstanding in Participant’s favor, for the purpose of
managing and administering the Plan (“Data”).  Participant further understands
that the Company and/or its Subsidiaries will transfer Data amongst themselves
as necessary for the purpose of implementation, administration and management of
Participant’s participation in the Plan, and that the Company and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. 
Participant understands that these recipients may be located in the European
Economic Area, or elsewhere, such as the United States.   Participant authorizes
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing
Participant’s participation in the Plan, including any requisite transfer to a
broker or other third party with whom Participant may elect to deposit any
shares of Common Stock acquired upon payment of a Restricted Stock Unit, such
Data as may be required for the administration of the Plan and/or the subsequent
holding of shares of Common Stock on his or her behalf.  Participant understands
that he or she may, at any time, view Data, require any necessary amendments to
it or withdraw the consents herein in writing by contacting his or her local
Human Resources representative. Withdrawal of consent may, however, affect
Participant’s ability to realize benefits from the Restricted Stock Units.

 

3.16         Forfeiture Provisions.  As permitted under the terms of the Plan,
(a) any proceeds, gains or other economic benefit actually or constructively
received by Participant upon the receipt or resale of any shares of Common Stock
underlying the RSUs, must be paid to the Company, and (b) the RSUs shall
terminate and shall be forfeited, if Participant at any time engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the Administrator
or Participant incurs a Termination of Service for Cause.  The determination of
whether Participant has engaged in any activity in

 

6

--------------------------------------------------------------------------------


 

competition with the business of the Company shall be determined by the
Administrator in good faith and in its sole discretion.  This Section shall have
no application following a Change in Control.

 

7

--------------------------------------------------------------------------------
